                  Case 1:18-cv-09973-RA Document 17 Filed 03/28/19 Page 1 of 5
                    Case 1:18-cv-09973-RA Document 14 Filed 03/27/19 Page 1 of 5

                           ZEICHNER ELLMAN & KRAUSE LLP
                                          1211 A VENUE OF THE AMERICAS
                                           NEW YORK, NEW YORK I 0036                                             35 MASON STREET
                                                                                                               GREENWICH, CT 06830
                                                  (212) 223-0400                                                   (203) 622-0900
                                               FAX: (212) 753-0396                                              FAX: (203) 862-9889

                                                 www.zeklaw.com
                                                                                                             103 EISENHOWER PARKWAY
    DIRECT DIAL                                                                                                  ROSELAND, NJ 07068
    (212) 826-5357                                                                                                  (973) 618-9100
bgoodman@zekl aw. com                                                                                            FAX: (973) 364-9960

                                                           March 27, 2019

                                                                Application denied. The parties shall appear for the
            BYECF                                               initial conference as sched d.     ORDERED.

            Honorable Ronnie Abrams
            United States District Judge
            Thurgood Marshall United States Courthouse                                                  R nnie Abrams, U.S.D.J.
            40 Foley Square, Courtroom 1506
                                                                                                        March 28, 2019
            New York, New York 10007

                               Citibank, N.A. v. Law Offices of Rachel Zamata
                                         Case No. 18 CV 9973 (RA)

            Dear Judge Abrams,


                           We are counsel to plaintiff Citibank, N.A. This case concerns Defendant

            law firm's deposit of a $198,500. counterfeit bank check (the "Counterfeit Check") for

            credit to a New York IOLA account in Defendant's name (the "Account"). Citibank

            provisionally credited the Account for the amount of the Counterfeit Check, and

            Defendant instructed Citibank to wire funds based on the provisional credit. However,

            the purported drawer bank dishonored the Counterfeit Check because it was counterfeit.

            This resulted in a $190,055. overdraft (the "Overdraft") for which Defendant is both

            statutorily and contractually liable to Citibank.



                                                                         ' CSDC-SDNY
                                                                         I DOCU\IE'.\'T


                                                                                EL ECTRO:\'.ICALLY FILED
                                                                                DOC#:

                                                                        .,.__
                                                                                n , TE ~--,L_E_o_:-;,,,3.,../
                                                                                ----   -,   ,   _____         , u--1l-4-
        Case 1:18-cv-09973-RA Document 17 Filed 03/28/19 Page 2 of 5
          Case 1:18-cv-09973-RA Document 14 Filed 03/27/19 Page 2 of 5
ZEICHNER ELLMAN         &   KRAUSE LLP

    Hon. Ronnie Abrams
    March 27, 2019
    Page2


                  The Court has scheduled an Initial Conference for April 5, 2019.

    Citibank respectfully submits that the material facts are not in dispute, the applicable

    law is well established, and discovery is not required. The issues here are ripe for

    summary judgment in Citibank's favor.         Thus, in lieu of conducting an Initial

    Conference, we write to respectfully ask this Court to set forth a briefing schedule so

    that Citibank may promptly make a motion pursuant to Fed. R. Civ. P. 56 for

    reimbursement of the Overdraft.


                                 THE UNDISPUTED FACTS


                  The following is a brief summary of the relevant facts, which are

    straightforward and undisputed.     On February 12, 2018, Defendant deposited the

    Counterfeit Check purportedly drawn by RBC Royal Bank Limited, Cayman Islands

    ("Royal Bank") to Defendant's order for credit to the Account. Citibank provisionally

    credited the Account for the amount of the Counterfeit Check, and forwarded it for

    collection. On February 26, 2018, Defendant instructed Citibank to wire $190,000.00

    from the Account to an account in the name of Eco Bank, PLC maintained at Deutsche

    Bank Trust Co. of America.


                  Thereafter, Royal Bank did not honor the Counterfeit Check because it

    was counterfeit, and returned it to Citibank.     Consequently, pursuant to both its

    contractual and statutory rights, Citibank charged back the amount of the Counterfeit
          Case 1:18-cv-09973-RA Document 17 Filed 03/28/19 Page 3 of 5
        Case 1:18-cv-09973-RA Document 14 Filed 03/27/19 Page 3 of 5
ZEICHNER ELLMAN & KRAUSE LLP

      Hon. Ronnie Abrams
      March 27, 2019
      Page3


      Check to the Account. This resulted in the Overdraft for which Defendant is liable to

      Citibank.


           SUMMARY JUDGMENT IN CITIBANK'S FAVOR IS APPROPRIATE


                     By its complaint, Citibank seeks reimbursement of the Overdraft

      pursuant to the terms of well-established law and Citibank's Account Agreement. By

      its answer, Defendant's affirmative defenses are without merit, and belied by

      controlling law and the Account Agreement.


                     There is nothing new about the facts or the law necessary to decide this

      case. Pursuant to the terms of the Citibank Client Manual, Citibank has the right to

      chargeback an account in the amount of a check for which Citibank has not received

      final payment. Further, pursuant to the Uniform Commercial Code, a depositor bears

      the risk of loss for a dishonored check until the bank receives final payment.

      N.Y.U.C.C. § 4-212(1) ("If a collecting bank has made provisional settlement with its

      customer for an item and itself fails by reason of dishonor ... or otherwise to receive a

      settlement for the item which is or becomes final, the bank may revoke the settlement

      given by it, charge back the amount of any credit given for the item to its customer's

      account or obtain a refund from its customer ... ")


                     The governing law is well-stablished and clear. Indeed, the undisputed

      facts of this case are identical to those in cases decided by both the United States Court
        Case 1:18-cv-09973-RA Document 17 Filed 03/28/19 Page 4 of 5
          Case 1:18-cv-09973-RA Document 14 Filed 03/27/19 Page 4 of 5
ZEICHNER ELLMAN         & KRAUSE LLP
    Hon. Ronnie Abrams
    March 27, 2019
    Page4


    of Appeals for the Second Circuit and the New York Court of Appeals. See Fischer &

    Mandell LLP v. Citibank, N.A., 632 F.3d 793 (2d Cir. 2011), and Greenberg, Trager &

    Herbst, LLP v. HSBC Bank USA, 17 N.Y.3d 565 (2011). See also Law Offices of

    Oliver Zhou v. Citibank N.A., 2017 U.S. Dist. LEXIS 35307, JPMorgan Chase Bank,

    N.A. v. Freyberg, 171 F. Supp. 3d 178 (2016). Like here, each cited case involved an

    attorney purportedly retained by a fraudster "client" for the sole purpose of doing no

    more than receiving what the fraudster represented to be an official check purporting to

    represent payment of a debt owed to the fraudster.        Each fraudster instructed the

    attorney to deposit the so-called official check, and wire a portion of the funds to a

    foreign bank account.    All of these cases stand for the unequivocal position that a

    depositary bank owes no duty to a depositor-attorney to ascertain that a deposited check

    is counterfeit. Rather, it is clear that as a matter of law the attorney is in the best

    position to prevent the fraud by knowing his client, and remains liable for the risk of

    loss until the bank obtains final payment of the check.


                   In short, Citibank has both the legal and contractual right to charge back

    the Account if a deposited check is returned unpaid by the drawee bank, even after

    making the check proceeds provisionally available to the Defendant.        Accordingly,

    Citibank is entitled to summary judgment on its Complaint, and dismissing all of

    Defendant's defenses. Citibank respectfully requests that the Court set forth a briefing

    schedule for such motion.
            Case 1:18-cv-09973-RA Document 17 Filed 03/28/19 Page 5 of 5
        Case 1:18-cv-09973-RA Document 14 Filed 03/27/19 Page 5 of 5
ZEICHNER ELLMAN & KRAUSE LLP

      Hon. Ronnie Abrams
      March 27, 2019
      Page 5




                                                 ~
                                                 Bruce S. Goodman

      cc:     A. Michael Furman, Esq. (by ECF)
